Citation Nr: 1716922	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-45 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, claimed as being secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran had active duty service from July 1966 through July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues on appeal were remanded previously by the Board in August 2016 for additional development.  The RO has undertaken efforts to perform the ordered development.  The matters on appeal now return to the Board for de novo review.

The appeal also previously included issues concerning the Veteran's entitlement to higher disability ratings for prostate cancer, to include the propriety of a reduction of the rating for that disability from 100 percent to 20 percent effective October 1, 2010; a compensable disability rating for erectile dysfunction; service connection for multiple sclerosis; and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Those issues were adjudicated fully by the Board in August 2016.  Accordingly, they do not remain in an appellate status before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an October 2016 substantive appeal, the Veteran requested that VA schedule a Travel Board hearing.  The requested hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  After the hearing, a transcript of the proceeding should be added to the record and the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

